Exhibit CREDIT AGREEMENT Dated as of May 15, 2008 by and among REALTY INCOME CORPORATION, as Borrower, THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION13.6., as Lenders, WACHOVIA BANK, NATIONAL ASSOCIATION, as co-Documentation Agent, THE BANK OF NEW YORK, as co-Documentation Agent, BANK OF AMERICA, N.A., as co-Syndication Agent, REGIONS BANK, as co-Syndication Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and sole-lead Arranger TABLE OF CONTENTS Article I. Definitions 1 Section1.1.Definitions. 1 Section1.2.General; References to San Francisco Time. 24 Article II. Credit Facility 24 Section2.1.Revolving Loans. 24 Section2.2.Bid Rate Loans. 25 Section2.3.Swingline Loans. 29 Section2.4.Rates and Payment of Interest on Loans. 31 Section2.5.Number of Interest Periods. 32 Section2.6.Repayment of Loans. 32 Section2.7.Prepayments. 32 Section 2.8.Late Charges. 33 Section2.9.Continuation. 33 Section2.10.Conversion. 34 Section2.11.Notes. 34 Section2.12.Voluntary Reductions of the Commitment. 35 Section 2.13.Extension of Termination Date. 35 Section2.14.Amount Limitations. 36 Section2.15.Increase in Commitments. 37 Section2.16.Funds Transfer Disbursements. 37 Article III. Payments, Fees and Other General Provisions 38 Section3.1.Payments. 38 Section3.2.Pro Rata Treatment. 39 Section3.3.Sharing of Payments, Etc. 40 Section3.4.Several Obligations. 40 Section3.5.Minimum Amounts. 41 Section3.6.Fees. 41 Section3.7.Computations. 42 Section3.8.Usury. 42 Section3.9.Statements of Account; Bill Lead Date Request. 42 Section3.10.Defaulting Lenders. 43 Section3.11.Taxes. 44 Article IV.Unencumbered Pool Properties 46 Section 4.1.Eligibility of Properties. 46 Section 4.2.Termination of Designation as Unencumbered Pool Property. 46 Article V. Yield Protection, Etc. 46 Section5.1.Additional Costs; Capital Adequacy. 46 Section5.2.Suspension of Swingline Loans and LIBOR Loans. 48 Section5.3.Illegality. 49 Section5.4.Compensation. 49 Section5.5.Treatment of Affected Loans. 50 Section5.6.Change of Lending Office. 51 Section5.7.Affected Lenders. 51 Section5.8.Assumptions Concerning Funding of LIBOR Loans and Swingline Loans. 52 Article VI. Conditions Precedent 52 Section6.1.Initial Conditions Precedent. 52 Section6.2.Conditions Precedent to All Loans. 54 Section6.3.Conditions as Covenants. 55 Article VII. Representations and Warranties 55 Section7.1.Representations and Warranties. 55 Section7.2.Survival of Representations and Warranties, Etc. 61 Article VIII. Affirmative Covenants 61 Section8.1.Preservation of Existence and Similar Matters. 61 Section8.2.Compliance with Applicable Law. 61 Section8.3.Maintenance of Property. 62 Section8.4.Conduct of Business. 62 Section8.5.Insurance. 62 Section8.6.Payment of Taxes and Claims. 62 Section8.7.Books and Records; Inspections. 62 Section8.8.Use of Proceeds. 63 Section8.9.Environmental Matters. 63 Section8.10.Further Assurances. 63 Section 8.11.Material Contracts. 64 Section8.12.REIT Status. 64 Section8.13.Exchange Listing. 64 Section8.14.Guarantors. 64 Article IX. Information 64 Section9.1.Quarterly Financial Statements. 65 Section9.2.Year-End Statements. 65 Section9.3.Compliance Certificate. 65 Section9.4.Other Information. 65 Article X. Negative Covenants 68 Section10.1.Financial Covenants. 68 Section10.2.Negative Pledge. 71 Section10.3.Restrictions on Intercompany Transfers. 71 Section10.4.Merger, Consolidation, Sales of Assets and Other Arrangements. 71 Section10.5.Plans. 72 Section10.6.Fiscal Year. 72 Section10.7.Modifications of Organizational Documents. 73 Section10.8.Modifications to Material Contracts. 73 Section10.9.Transactions with Affiliates. 73 Section10.10.Limitations on Non-Guarantor Subsidiaries. 73 Article XI. Default 74 Section11.1.Events of Default. 74 Section11.2.Remedies Upon Event of Default. 77 Section11.3.Remedies Upon Default. 78 Section11.4.Marshaling; Payments Set Aside. 78 Section11.5.Allocation of Proceeds. 79 Section11.6.Performance by Agent. 79 Section11.7.Rights Cumulative. 80 Article XII. The Agent 80 Section12.1.Appointment and Authorization. 80 Section12.2.Agent’s Reliance, Etc. 81 Section12.3.Notice of Defaults. 82 Section12.4.Wells Fargo as Lender. 82 Section 12.5.Approvals of Lenders. 82 Section12.6.Lender Credit Decision, Etc. 83 Section12.7.Indemnification of Agent. 83 Section12.8.Successor Agent. 84 Section 12.9.Titled Agents. 85 Article XIII. Miscellaneous 85 Section13.1.Notices. 85 Section13.2.Expenses. 86 Section13.3.Stamp, Intangible and Recording Taxes. 87 Section13.4.Setoff. 87 Section13.5.Litigation; Jurisdiction; Other Matters; Waivers. 87 Section13.6.Successors and Assigns. 89 Section13.7.Amendments and Waivers. 91 Section13.8.Nonliability of Agent and Lenders. 93 Section13.9.Confidentiality. 93 Section13.10.Indemnification. 94 Section13.11.Termination; Survival. 95 Section13.12.Severability of Provisions. 96 Section13.13.GOVERNING LAW. 96 Section13.14.USA Patriot Act Notice; Compliance. 96 Section13.15.Counterparts. 96 Section13.16.Obligations with Respect to Loan Parties. 96 Section13.17.Independence of Covenants. 96 Section13.18.Limitation of Liability. 97 Section13.19.Entire Agreement. 97 Section13.20.Construction. 97 Section 13.21.No Novation. 97 SCHEDULE 1.1.(A) List of Loan Parties SCHEDULE 1.1.(B) Industrial Classifications SCHEDULE 4.1. Initial Unencumbered Pool Properties SCHEDULE 7.1.(b) Ownership Structure SCHEDULE 7.1.(f) Properties SCHEDULE 7.1.(g) Indebtedness and Guaranties; Total Liabilities SCHEDULE 7.1.(h) Material Contracts SCHEDULE 7.1.(i) Litigation SCHEDULE 7.1.(o) Environmental Matters SCHEDULE 7.1.(r) Affiliate Transactions EXHIBIT A Form of Assignment and Assumption EXHIBIT B Form of Notice of Borrowing EXHIBIT C Form of Notice of Continuation EXHIBIT D Form of Notice of Conversion EXHIBIT E Form of Revolving Note EXHIBIT F Form of Notice of Swingline Borrowing EXHIBIT G Form of Swingline Note EXHIBIT H Form of Bid Rate Quote Request EXHIBIT I Form of Bid Rate Quote EXHIBIT J Form of Bid Rate Quote Acceptance EXHIBIT K Form of Bid Rate Note EXHIBIT L Form of Designation Agreement EXHIBIT M Form of Extension Request EXHIBIT N-1 Form of Opinion of Latham & Watkins LLP EXHIBIT N-2 Form of Opinion of Venable LLP EXHIBIT N-3 Form of Opinion of Borrower’s General Counsel EXHIBIT O Form of Guaranty EXHIBIT P Form of Compliance Certificate EXHIBIT Q Form of Unencumbered Pool Certificate EXHIBIT R Form of Closing Certificate EXHIBIT S Form of Transfer Authorizer Designation Form CREDIT AGREEMENT THIS CREDIT AGREEMENT (this “Agreement”) dated as of May 15, 2008 by and among REALTY INCOME CORPORATION, a corporation formed under the laws of the State of Maryland (the “Borrower”), each of the financial institutions initially a signatory hereto together with their assignees under Section13.6. (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, as co-Documentation Agent, THE BANK OF NEW YORK, as co-Documentation Agent (each a “Documentation Agent”), BANK OF AMERICA, N.A., as co-Syndication Agent, REGIONS BANK, as co-Syndication Agent (each a “Syndication Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as contractual representative of the Lenders to the extent and in the manner provided in ArticleXII. (in such capacity, the “Agent”) and sole lead Arranger. WHEREAS, the Agent and the Lenders desire to make available to the Borrower a $355,000,000 revolving credit facility, which will include a $50,000,000 swingline subfacility, on the terms and conditions contained herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree as follows: Article I. Definitions Section1.1.Definitions. In addition to terms defined elsewhere herein, the following terms shall have the following meanings for the purposes of this Agreement: “Absolute Rate” has the meaning given that term in Section2.2.(c)(ii)(C). “Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth Absolute Rates pursuant to Section2.2. “Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is determined on the basis of an Absolute Rate pursuant to an Absolute Rate Auction. “Accession Agreement” means an Accession Agreement substantially in the form of AnnexI to the Guaranty. “Additional Costs” has the meaning given that term in Section5.1. “Affiliate” means any Person (other than the Agent or any Lender): (a)directly or indirectly controlling, controlled by, or under common control with, the Borrower; (b)directly or indirectly owning or holding ten percent (10.0%) or more of any equity interest in the Borrower; or (c)ten percent (10.0%) or more of whose voting stock or other equity interest is directly or indirectly owned or held by the Borrower.For purposes of this definition, “control” (including with correlative meanings, the terms “controlling”, “controlled by” and “under common control with”) means the possession directly or indirectly of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities or by contract or otherwise.In no event shall the Agent or any Lender be deemed to be an Affiliate of the Borrower. “Agent” has the meaning set forth in the introductory paragraph hereof and shall include any successor Agent appointed pursuant to Section 12.8. “Agreement Date” means the date as of which this Agreement is dated. “Annualized Base Rents” means, for any tenant in a Property owned by the Borrower, a Loan Party or any other Subsidiary, an amount equal to the GAAP revenue received from such tenant during the quarter most recently ended multiplied by 4. “Applicable Facility Fee” means the percentage set forth in the table below correspond­ing to the Level at which the “Applicable Margin” is determined in accordance with the definition thereof: Level Facility Fee 1 .25% 2 .275% 3 .275% 4 .30% 5 .30% Any change in the applicable Level at which the Applicable Margin is determined shall result in a corresponding and simultaneous change in the Applicable Facility Fee.The provisions of this definition shall be subject to Section2.4.(c). “Applicable Law” means all applicable provisions of constitutions, statutes, rules, regulations and orders of all governmental bodies and all orders and decrees of all courts, tribunals and arbitrators. “Applicable Margin” means the percentage rate set forth below corresponding to the range into which the Borrower's Credit Rating then falls.Any change in the Borrower's Credit Rating which would cause it to move to a different range in the table shall be effective as of the first day of the month following the date on which such change occurs.If the Rating Agencies assign Credit Ratings which correspond to different Levels in the above table resulting in different Applicable Margin determinations, the Applicable Margin will be determined based on the Level corresponding to the highest Credit Rating assigned by at least two Rating Agencies; provided, however, that if no two Rating Agencies have assigned the same Credit Rating with respect to the Borrower, then the Applicable Margin will be determined based on the Level corresponding to the middle of the three published Credit Ratings.The provisions of this definition shall be subject to Section2.4.(c). - 2 - Level Borrower's Credit Rating (S&P/Moody's/Fitch or equivalent) Applicable Margin for LIBOR Loans and Swingline Loans 1 A-/A3 or equivalent .95% 2 BBB+/Baa1 or equivalent 1.00% 3 BBB/Baa2 or equivalent 1.10% 4 BBB-/Baa3 or equivalent 1.25 % 5 Lower than BBB-/Baa3 or equivalent 1.45% “Assignee” has the meaning given that term in Section13.6.(c). “Assignment and Assumption” means an Assignment and Assumption Agreement among a Lender, an Assignee and the Agent, substantially in the form of Exhibit A. “Base Rate” means the greater of (a)the rate of interest per annum publicly announced from time to time by Wells Fargo Bank, National Association at its principal office in San Francisco, California as its “prime rate” (which rate of interest may not be the lowest rate charged by Wells Fargo Bank, National Association or any of the other Lenders on similar loans) and (b)the Federal Funds Rate plus one-half of one percent (0.5%).Each change in the Base Rate shall become effective without prior notice to the Borrower or the Lenders automatically as of the opening of business on the date of such change in the Base Rate. “Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the Base Rate. “Benefit Arrangement” means at any time an employee benefit plan within the meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which is maintained or otherwise contributed to by any member of the ERISA Group. “Bid Rate Borrowing” has the meaning given that term in Section2.2.(b). “Bid Rate Loan” means a loan made by a Lender under Section2.2. “Bid Rate Note” means a promissory note of the Borrower substantially in the form of ExhibitK, payable to the order of a Lender in a principal amount equal to the amount of such Lender’s Commitment as originally in effect and otherwise duly completed. “Bid Rate Quote” means an offer in accordance with Section2.2.(c) by a Lender to make a Bid Rate Loan with one single specified interest rate. “Bid Rate Quote Request” has the meaning given that term in Section2.2.(b). “Bill Lead Date” has the meaning given that term in Section3.9.(b). - 3 - “Borrower” has the meaning set forth in the introductory paragraph hereof and shall include the Borrower’s successors and permitted assigns. “Borrower Information” has the meaning given that term in Section2.4.(c). “Borrowing Base” means the aggregate Unencumbered Pool Values of all Unencumbered Pool Properties divided by 1.75. “Business Day” means (a)any day other than a Saturday, Sunday or other day on which banks in San Francisco, California are authorized or required to close and (b)with reference to a LIBOR Loan or a Swingline Loan, any such day that is also a day on which dealings in Dollar deposits are carried out in the London interbank market. “Capitalized EBITDA” means, with respect to a Person and as of a given date, (a)such Person’s EBITDA for the fiscal quarter most recently ended multiplied by (b)4 and divided by (c)9.0%.In determining Capitalized EBITDA with respect to a Property owned by a Subsidiary that is not a Wholly Owned Subsidiary, only the Borrower’s Ownership Share of the EBITDA of such Property shall be used when determining Capitalized EBITDA. “Capitalized Lease Obligation” means obligations under a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP.The amount of a Capitalized Lease Obligation is the capitalized amount of such obligation determined in accordance with GAAP. “Commitment” means, as to each Lender, such Lender’s obligation to make Revolving Loans pursuant to Section2.1. and to participate in Swingline Loans pursuant to Section2.3., in an amount up to, but not exceeding the amount set forth for such Lender on its signature page hereto as such Lender’s “Commitment Amount” or as set forth in the applicable Assignment and Acceptance Agreement, as the same may be reduced from time to time pursuant to Section2.12. or otherwise pursuant to the terms of this Agreement or as appropriate to reflect any assignments to or by such Lender effected in accordance with Section13.6. “Compliance Certificate” has the meaning given that term in Section9.3. “Continue”, “Continuation” and “Continued” each refers to the continuation of a LIBOR Loan from one Interest Period to another Interest Period pursuant to Section2.9. “Convert”, “Conversion” and “Converted” each refers to the conversion of a Revolving Loan of one Type into a Revolving Loan of another Type pursuant to Section2.10. “Credit Event” means any of the following: (a)the making (or deemed making) of any Loan, (b)the Conversion of a Revolving Loan and (c)the Continuation of a LIBOR Loan. “Credit Rating” means the rating assigned by a Rating Agency to each series of rated senior unsecured long term indebtedness of the Borrower. - 4 - “Default” means any of the events specified in Section11.1., whether or not there has been satisfied any requirement for the giving of notice, the lapse of time, or both. “Defaulting Lender” has the meaning set forth in Section3.10. “Derivatives Contract” means any and all rate swap transactions, basis swaps, credit derivative transactions, forward rate transactions, commodity swaps, commodity options, forward commodity contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or forward bond or forward bond price or forward bond index transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar transactions or any combination of any of the foregoing (including any options to enter into any of the foregoing), whether or not any such transaction is governed by or subject to any master agreement.Not in limitation of the foregoing, the term “Derivatives Contract” includes any and all transactions of any kind, and the related confirmations, which are subject to the terms and conditions of, or governed by, any form of master agreement published by the International Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master agreement, including any such obligations or liabilities under any such master agreement. “Derivatives Termination Value” means, in respect of any one or more Derivatives Contracts, after taking into account the effect of any legally enforceable netting agreement relating to such Derivatives Contracts, (a)for any date on or after the date such Derivatives Contracts have been closed out and termination value(s) determined in accordance therewith, such termination value(s), and (b)for any date prior to the date referenced in clause (a) the amount(s) determined as the mark-to-market value(s) for such Derivatives Contracts, as determined based upon one or more mid-market or other readily available quotations provided by any recognized dealer in such Derivatives Contracts (which may include the Agent or any Lender). “Designated Lender” means a special purpose corporation which is an affiliate of, or sponsored by, a Lender, that is engaged in making, purchasing or otherwise investing in commer­cial loans in the ordinary course of its business and that issues (or the parent of which issues) commercial paper rated at least P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent grade) by S&P that, in either case, (a)is organized under the laws of the United States of America or any state thereof, (b)shall have become a party to this Agreement pursuant to Section13.6.(d) and (c)is not otherwise a Lender. “Designated Lender Note” means a Bid Rate Note of the Borrower evidencing the obli­gation of the Borrower to repay Bid Rate Loans made by a Designated Lender. “Designating Lender” has the meaning given that term in Section13.6.(d). - 5 - “Designation Agreement” means a Designation Agreement between a Lender and a Designated Lender and accepted by the Agent, substantially in the form of ExhibitL or such other form as may be agreed to by such Lender, such Designated Lender and the Agent. “Development Property” means a Property currently under development (i)upon which a certificate of occupancy has not been obtained in accordance with Applicable Law and local building and zoning ordinances and (ii)on which the improvements (other than tenant improvements on unoccupied space) related to the development have not been substantially completed. The term “Development Property” shall include real property of the type described in the immediately preceding sentence to be (but not yet) acquired by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon completion of construction pursuant to a contract in which the seller of such real property is required to develop or renovate prior to, and as a condition precedent to, such acquisition. “Dollars” or “$” means the lawful currency of the United States of America. “EBITDA” means, with respect to any Person for any period and without duplication, net earnings (loss) of such Person for such period (excluding equity in net earnings or net loss of Unconsolidated Affiliates) including (if deducted in determining net earnings for such period) or excluding (if added in determining net earnings (loss) for such period), as applicable, the following amounts (but only to the extent included in determining net earnings (loss) for such period): (a)depreciation and amortization expense and other non-cash charges of such Person for such period; (b)interest expense of such Person for such period; (c)income tax expense of such Person in respect of such period; (d)extraordinary and nonrecurring gains and losses of such Person for such period, including without limitation, gains and losses from the sale of assets (it being agreed that the sales of assets by Crest Net Lease, Inc. are not extraordinary or nonrecurring), write-offs and forgiveness of debt; and (e)the portion of EBITDA allocable to interests in Unconsolidated Affiliates, except to the extent that cash dividends or distributions are actually received by such Person.For purposes of this definition, net earnings (loss) shall be determined before minority interests and distributions to holders of Preferred Stock. “Effective Date” means the later of (a)the Agreement Date and (b)the date on which all of the conditions precedent set forth in Section6.1. shall have been fulfilled or waived in writing in accordance with the provisions of Section “Eligible Assignee” means any Person that is:(a)an existing Lender; (b)a commercial bank, trust company, savings and loan association, savings bank, insurance company, investment bank or pension fund organized under the laws of the United States of America, any state thereof or the District of Columbia, and having total assets in excess of $5,000,000,000; or (c)a commercial bank organized under the laws of any other country which is a member of the Organisation for Economic Co-operation and Development, or a political subdivision of any such country, and having total assets in excess of $10,000,000,000, provided that such bank is acting through a branch or agency located in the United States of America.If such entity is not currently a Lender, such entity’s (or in the case of a bank which is a subsidiary, such bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either such rating by another rating agency - 6 - acceptable to the Agent.Notwithstanding the foregoing, if a Default or Event of Default exists an Eligible Assignee may also include any Person approved by the Agent. “Eligible Property” means a Property which satisfies all of the following requirements as reasonably confirmed by the Agent: (a)such Property is owned in fee simple by the Borrower or a Wholly Owned Subsidiary; (b)such Property is a completed retail property leased to third party tenants on a net lease basis; (c)such Property is located in a State of the United States of America or in the District of Columbia; (d)regardless of whether such Property is owned by the Borrower or a Subsidiary, the Borrower has the right directly, or indirectly through a Subsidiary, to take the following actions without the need to obtain the consent of any Person: (i)to create Liens on such Property as security for Indebtedness of the Borrower or such Subsidiary, as applicable, and (ii)to sell, transfer or otherwise dispose of such Property; (e)neither such Property, nor if such Property is owned by a Subsidiary, any of the Borrower's direct or indirect ownership interest in such Subsidiary is subject to (i)any Lien other than Permitted Liens or (ii)any Negative Pledge; (f)the Occupancy Rate of such Property equals or exceeds 85%; (g)such Property is not a Development Property; (h)such Property is not subject to a ground lease; and (i)such Property is free of all structural defects, title defects, environmental conditions or other adverse matters except for defects, conditions or matters individually or collectively which are not material to the profitable operation of such Property.Notwithstanding the foregoing, (i) the Silverton Business Center shall be deemed to be an Eligible Property even if it does not satisfy the requirements set forth in clauses (b) (as it relates to such Property being leased on a net leased basis) and (f) above, so long as the Occupancy Rate for the Silverton Business Center equals or exceeds 80% and the Silverton Business Center satisfies all other remaining requirements of this definition and (ii) any other Property approved by the Requisite Lenders pursuant to Section 4.1.(c) shall be deemed to be an Eligible Property even if such Property does not satisfy all of the requirements herein, so long as such Property continues to satisfy all those remaining requirements in this definition that were satisfied by such Property at the time of such Requisite Lender approval. “Environmental Laws” means any Applicable Law relating to environmental protection or the manufacture, storage, disposal or clean-up of Hazardous Materials including, without limitation, the following: Clean Air Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution
